Citation Nr: 0024972	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  95-35 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a retroactive dependency and indemnity 
compensation allowance for a dependent child.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran retired in April 1973 after more than 20 years of 
active service.  He died in December 1984.  In the rating 
action of January 1985, his death was deemed to be service-
connected.  At the time of his death, he was married to the 
appellant.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 determination of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Waco, Texas.  The Board denied the claim for entitlement 
to retroactive dependency and indemnity compensation (DIC) 
allowance for a dependent in a June 1997 decision and the 
appellant filed an appeal with the United States Court of 
Appeals for Veterans Claims (formerly called the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court).  In a June 16, 1999 Order, the Court vacated the 
Board's June 1997 decision and remanded the matter to the 
Board.  In a decision dated in January 2000, the Board 
remanded the case to the RO for further development.  The 
additional development has been completed and the case is 
ready for appellate review.


FINDINGS OF FACT

1.  In December 1984, the appellant filed an application for 
DIC, identifying no "child" of the veteran; an application 
for burial benefits filed by the appellant in January 1985 
also notes no surviving child.

2.  In a January 1985 rating decision, the RO determined that 
service connection was warranted for the cause of the 
veteran's death; subsequent letters from the RO informed the 
appellant of her award of DIC and the monthly payment to 
which she was entitled.

3.  In October 1987, the RO received evidence that at the 
time of the veteran's death he had a stepson who is the 
appellant's son.

4.  In February and again in March 1988, the RO received VA 
Form 21-8924, Application for Benefits Under the Provisions 
of Section 156, Public Law 97-377, signed by the veteran's 
stepson, indicating that he was an unmarried school child 
(age 18-22); the evidence does not contain a VA Form 21-8924 
signed by the appellant.


CONCLUSION OF LAW

The requirements for establishing entitlement to an 
additional, retroactive DIC dependency allowance are not met.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.5 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has indicated that she is entitled to 
additional, retroactive DIC benefits because at the time the 
veteran (her husband) died, her son, the veteran's stepson, 
was a dependent child.  She contends that the additional DIC 
should be retroactive for the period of time from the 
veteran's death on December [redacted], 1984, until August 1987 at 
which time the veteran's stepson began receiving Chapter 35, 
educational benefits.

I.  Factual Background

In rating decision of May 1973, service connection was 
granted to the veteran for diabetes mellitus, evaluated as 10 
percent disabling from May 1, 1973, hypertension, evaluated 
as 10 percent disabling from May 1, 1973, and bilateral, 
defective hearing, evaluated as noncompensable (0 percent) 
from May 1, 1973.

The veteran and the appellant were married in August 1984.  
In December 1984, the veteran died.  In December 1984, the 
appellant signed a VA Form 21-534, Application for Dependency 
and Indemnity Compensation or Death Pension by Surviving 
Spouse or Child (Including Accrued Benefits and Death 
Compensation, Where Applicable).  It was noted that her 
relationship to the veteran was the surviving spouse.  It was 
also noted that no child was born of the surviving spouse's 
marriage to the veteran.  It was noted further that the 
surviving spouse had lived continuously with the veteran from 
date of marriage to date of death.  Part III of the form, 
Information Concerning Children, specifies to list the name 
of each child of the veteran and notes that the term 
"child" includes an illegitimate, adopted, or stepchild of 
the veteran as well as any child whose marriage has been 
terminated by divorce, annulment, or death of a spouse.  The 
form also notes that if a birth of a child of the veteran is 
expected, that fact should be stated.  The appellant's form 
notes "none" in regard to the name of any child of the 
veteran.

Later in December 1984, the RO also received a VA Form 21-
530, Application for Burial Benefits, signed by the 
appellant.  It is noted on this form that there was no 
surviving child.

In the rating decision of January 1985, service connection 
for cause of death was granted.  It is further noted on the 
rating decision form that basic eligibility to benefits under 
38 U.S.C. Chapter 35 was established.  In addition, in March 
1985, the appellant was notified that a burial allowance of 
$1,100.00 was payable to her. In October 1987, the VA 
received a copy of the birth certificate of the appellant's 
son.  This form shows that the veteran was not the natural 
father and that his stepson was born on August [redacted], 1967.  The 
RO also received VA Form 21-686c, Declaration of Status of 
Dependents, signed by the appellant in November 1987.

In addition to the veteran's claims file, the evidence of 
record includes the VA education file of the veteran's 
stepson.  This evidence shows that, in September 1987, an RO 
received VA Form 22-5490, Application for Survivors' and 
Dependents' Educational Assistance, signed by the appellant's 
son.  In this form, he indicated that he was the veteran's 
child, and noted an "S" above the block marked child.  In 
November 1987, an RO received another VA Form 22-5490, signed 
by the appellant's son, noting "step" above the block 
marked child.  The evidence in the education file includes a 
letter from the Houston, Texas, RO to the veteran's stepson, 
dated in December 1987 that he was awarded an educational 
allowance effective from August 25, 1987.  In subsequent 
letters from the Houston RO to the veteran's stepson, he was 
notified of changes in his education benefits and that the 
delimiting dated for further education benefits to him was 
August [redacted], 1993.

In February 1988, the RO received VA Form 21-8924, 
Application for Benefits under the Provisions of Section 156, 
Public Law 97-377, signed by the veteran's stepson.  Another 
such application was received at the RO in March 1988.  Both 
of these applications are signed by the veteran's stepson and 
are his claims rather than claims from the appellant.

In the rating action dated in April 1988, the RO addressed 
the issue of establishment of service-connected death or 
entitlement to benefits under Section 156, Public Law No. 97-
377.  The RO determined that the evidence showed that the 
veteran's service-connected death occurred on December [redacted], 
1984, and was the result of a disability incurred in service 
prior to August 13, 1981.  

In April 1995, the RO received a claim from the appellant in 
regard to "compensation allotment" for her son, who was 
under 18 years old at the time of the veteran's death.  She 
further indicated that, due to her state of mind at the time 
of the veteran's death, errors were made concerning 
identifying the child when she initially filed for DIC and he 
did not receive what was due to him.  In a letter dated May 
1995, the RO informed the appellant that her son was over the 
age of 23 and not entitled to benefits under DIC.  It was 
further noted that her son's delimiting date for entitlement 
to benefits under Chapter 35 had expired August [redacted], 1993, and 
no additional benefits were payable to him under that 
program.  The appellant disagreed with this decision and 
initiated the current appeal.  A statement of the case was 
issued to the appellant in May 1995.

A personal hearing was held before a hearing officer at the 
RO in August 1995.  The appellant testified that a service 
officer helped her fill out the VA Form 21-534 and she was 
not asked if there were any children.  She stated that she 
did not fill out the form and only signed it.  According to 
the appellant, her son was sitting right next to her as she 
signed the form and the service officer did not ask her who 
he was.  The appellant also testified that when she signed 
the form, the veteran had died only about three days earlier, 
and she was not herself.  She also stated that for the three 
years after she initially filed, no one from VA asked her 
about the existence of children.  She admitted that she did 
not inform the VA of the existence of her son until 1987.  
She also testified that her son did eventually receive 
educational benefits from the VA starting in 1987.

In a statement from the appellant's son, dated in March 1996, 
he indicates that the appellant reported him as a dependent 
on her income tax returns from 1985 through 1989.

In August 1996, the RO received another VA Form 21-8924, 
entitled Application for Surviving Spouse or Child for REPS 
Benefits (Restored Entitlement Program for Survivors).  
Again, the form was signed by the deceased veteran's stepson 
and not the appellant.

As noted above, the Board initially denied the appellant's 
claim for a retroactive DIC allowance for a dependent child 
in a decision dated in June 1997.  The appellant filed an 
appeal with the Court.  In her informal brief, dated in 
August 1998, the appellant notes that the only issue is 
entitlement to a retroactive DIC allowance for a dependent 
child.  She also notes that greater weight should have been 
accorded to her state of mind at the time when she filed for 
benefits.  In addition, she requests administrative remedy 
and/or equitable relief.

II.  Analysis

Where a veteran with honorable service dies of a service-
connected disability, DIC benefits are payable to such 
veteran's surviving spouse, children and parents.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.5(a), (b) 
(1999).  If there is a surviving spouse with one or more 
children under the age of 18, the total amount payable shall 
be increased by the amount set forth in 38 U.S.C.A. § 1311(b) 
for each child.  38 C.F.R. § 3.5(e)(3) (1999).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or DIC 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increased will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999).

The evidence shows, and there is no dispute, that the 
appellant's son was born on August [redacted], 1967.  She does not 
contend that she now has a child under the age of 18.  
Therefore, under the provisions of 38 C.F.R. § 3.5, an 
increase in her present DIC benefits is not warranted.

Instead, the appellant argues that she is entitled to 
retroactive, additional dependency allowance for the period 
of time from the veteran's death until her son began 
receiving education benefits because he was the veteran's 
stepson and 16 years of age at the time of the veteran's 
death.  However, the evidence of record shows that the VA was 
not notified of the existence of the veteran's stepson until 
he submitted VA Form 22-5490, which was received at a RO in 
September 1987.  In addition, the RO did not receive a copy 
of his birth certificate until October 1987.  The appellant, 
herself, admitted in her testimony that she did not inform 
the VA about the existence of her son until 1987.  At that 
time, the veteran's stepson was over the age of 18 and no 
longer eligible for DIC benefits.  Thus, at the time the VA 
became aware of the existence of the veteran's stepson, the 
appellant would not have been eligible for an increase in DIC 
benefits under 38 C.F.R. § 3.5.  Moreover, the appellant is 
not entitled to a retroactive award of a dependency allowance 
because the claim was not received until 1987.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Viglas v. Brown, 7 
Vet. App. 1 (1994).

The appellant has testified that she did not fill out her 
1984 application but that a service officer helped her and 
she only signed the form.  She has requested equitable 
relief.  If the Secretary determines that benefits 
administered by the VA have not been provided by reason of 
administrative error on the part of the Federal Government or 
any of its employees, the Secretary may provide such relief 
on account of such error as the Secretary determines 
equitable, including the payment of moneys to any person whom 
the Secretary determines is equitably entitled to such 
moneys.  38 U.S.C.A. § 503(a).  In this case, however, the 
error was not an administrative error but was an oversight by 
the appellant.  She did not report on any VA form, or 
otherwise notify the VA of the existence of her son, the 
veteran's stepson, until 1987, at which time he was no longer 
younger than 18 years of age.

Moreover, the evidence of record shows that in 1987 the 
appellant's son applied for education benefits, which were 
granted.  The receipt of education benefits is a bar to 
subsequent payments of DIC.  38 U.S.C.A. § 3562.

The Board further notes that in 1988 the appellant's son 
applied for benefits under the provisions of section 156, 
Public Law 97-377, Restored Entitlement Program for Survivors 
(REPS).  The REPS, enacted by Congress in 1982, provides for 
the payment of benefits to certain surviving spouses and 
children of former members of the Armed Forces.  See Pub. L. 
No. 97-377, Title I, section 156, 96 Stat. 1920 (1982).  REPS 
benefits replace certain Social Security benefits that were 
either reduced or terminated by the Omnibus Budget 
Reconciliation Act of 1981.  Essentially, in August 1981, 
Public Law 97-35, the Omnibus Budget Reconciliation Act of 
1981, discontinued payment of a mother's Social Security 
benefits at the point at which the youngest child in the 
mother's care reached age 16, instead of age 18.  The 1981 
changes eliminated the "parent with child in care" benefit 
when a surviving spouse's last child in care attains age 16; 
REPS restores payments to a surviving spouse until the 
youngest child of the veteran in the surviving spouse's care 
attains age 18.  The 1981 changes also eliminated most 
student benefits for children over the age of 18; REPS 
restores payments to unmarried postsecondary school students 
between ages 18 and 22.  

In December 1982, Section 156 of Public Law 97-377 restored 
the mother's benefit for surviving spouses of certain 
deceased military personnel.  Public Law 97-377, Section 156, 
specifically provides that the VA shall pay benefits under 
the provisions of this section to a person who is the 
surviving spouse of a veteran who died on active duty prior 
to August 13, 1982, and who has in her care a child of such 
veteran who has attained 16 years of age but not 18 years of 
age and is entitled to a child's insurance benefit for such 
month, under the provisions of the Social Security Act.  
Under Section 156(b)(1), REPS benefits are also payable to a 
child of a former member of the Armed Forces who died on 
active duty before August 13, 1981, or who died from a 
service-connected disability incurred or aggravated before 
August 13, 1981, whose age is between 18 and 22, who is a 
full-time student at a postsecondary school, college or 
university, and who is not entitled to a child's insurance 
benefit under the Social Security Act or the Omnibus Budget 
Reconciliation Act of 1981.

The evidence of record shows that although the veteran's 
stepson has submitted several claims for REPS benefits, the 
appellant has not applied for REPS benefits pursuant to 
Section 156 of Public Law 97-377.  See 38 C.F.R. §§ 3.1 (p), 
3.812(e) (1999); see also M21-1, Part IV, Change 106, § 32.03 
(May 14, 1999) (a person claiming REPS benefits must complete 
VA Form 21-8924).  The Board notes there is currently no time 
limit for filing a claim for REPS benefits under Section 156 
of Public Law 97-377.  38 C.F.R. § 3.812(f) (1999).  However, 
no person eligible for DIC by reason of a death occurring on 
or after January 1, 1957, is eligible by reason of such death 
for death pension or compensation under any other law 
administered by the VA, except that, effective November 2, 
1944, a surviving spouse who is receiving DIC may elect to 
receive death pension instead of such compensation.  
38 C.F.R. § 3.5(c) (1999).

The Board notes that DIC benefits are separate and distinct 
from REPS benefits, although both are monthly payments made 
by the VA to a surviving spouse or child because of a 
veteran's service-connected death.  See 38 C.F.R. §§ 3.5(a), 
3.812 (1999).  There are separate VA forms for DIC versus 
REPS benefits.  In addition, REPS benefits are a special 
allowance payable under section 156 of Public Law 97-377. 
Moreover, unlike filing a claim for DIC, there is no time 
limit for filing a claim for REPS benefits.  38 C.F.R. 
§ 3.813(f); VAOPGCPREC 7-98 (May 4, 1998).
Merely because two VA benefits stem from the same factual 
precondition, as here, the veteran's death, it does not 
follow that a claim for one automatically constitutes a claim 
for the other. For example, it has been held that an 
application for burial benefits is not an application for 
DIC.  Herzog v. Derwinski, 2 Vet. App. 502 (1993).  Likewise, 
an application for DIC benefits is not an application for 
burial benefits.  Thompson v. Brown, 6 Vet. App. 436 (1994).   
Congress made only specific limited exceptions to § 5101(a) 
in the immediately following subsections (b)(1) and (b)(2), 
thereby enhancing the general rule.  Even if either of the VA 
Forms 21-8924 represented an informal claim for DIC because 
it had as a premise the veteran's death from a service-
connected disability, there would have been no duty to 
provide the stepson with a formal DIC application because his 
status as a recipient of chapter 35 educational benefits 
would have precluded any DIC award.  See Mitscher v. West, 13 
Vet. App. 123, 128 (1999).
 
It is true that REPS benefits literally fall within the 
definition of DIC set forth at 38 C.F.R. § 3.5(a).  It is 
also true that REPS payments are payable from the date of 
basic eligibility without regard to the date of claim.  It 
could be argued that the 1988 REPS benefits, if granted, 
would have been initially disbursed to the appellant because 
the stepson was not eighteen years of age at the onset of his 
eligibility.  Thus, the appellant would have, again arguably, 
been in receipt of additional benefits satisfying the section 
3.5(a) definition for the veteran's stepson at an earlier 
juncture.  In other words, the REPS claims' retroactivity 
when combined with section 3.5(a) and the stepson's age in 
1984, would bestow an earlier derivative "DIC" eligibility 
upon the appellant.   This theory is too attenuated to be 
accepted.  Moreover, even if this rationale were to withstand 
closer scrutiny, the result would flatly contradict the case 
law previously cited and would circumvent 38 U.S.C.A. 
§ 5101(a), especially where no compelling equitable 
considerations exist.   

Finally, as discussed, the deceased veteran's claims folder 
contains several REPS applications from the stepson and a 
rating action dated in April 1988 which indicates that 
entitlement to benefits under Section 156, Public Law 97-377 
was established.  In a statement received in October 1995, 
the stepson indicates that he did not receive REPS payments.  
This issue is not currently before the Board but has been 
raised to the RO and should be addressed.  The Board notes 
that although a child eligible for chapter 35 (educational 
assistance) benefits must elect whether to receive those 
benefits rather than pension, compensation, or DIC, there is 
no bar to concurrent payment of benefits under chapter 35 and 
REPS under section 156 of Public Law 97-377.  M22-4, Part IV, 
Change 24, §§ 3.03, 3.05 (June 23, 2000).


ORDER

Entitlement to a retroactive DIC allowance for a dependent 
child is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

